An indictment in five counts was filed in the city court at Indianapolis against appellant, the third of which charged him with unlawfully possessing intoxicating liquor. On appeal to the criminal court, he was found guilty, and was sentenced to pay a fine of $200 and be imprisoned at the Indiana State Farm for a term of sixty days. A motion for a new trial for the alleged reasons that the finding was not sustained by sufficient evidence and was contrary to law was overruled and he excepted. Overruling this motion is assigned as error.
We have examined the evidence and find that there was evidence which, if believed, sufficiently sustains the finding of guilty under the third count. Therefore no *Page 413 
error was committed in overruling appellant's motion for a new trial. Powers v. State (1882), 87 Ind. 97, 103; Parks v.State (1902), 159 Ind. 211, 215, 64 N.E. 862, 59 L.R.A. 190;Stucker v. State (1908), 171 Ind. 441, 443, 84 N.E. 971.
The judgment is affirmed.